             Case 2:17-cv-01182-TSZ Document 492 Filed 09/15/21 Page 1 of 2




 1

 2

 3
                               UNITED STATES DISTRICT COURT
 4                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 5

 6     IRONBURG INVENTIONS LTD, a United
       Kingdom limited company
 7
                              Plaintiff,                       Case No. 2:17-CV-01182 TSZ
 8
                       v.                                      TAXATION OF COSTS
 9     VALVE CORPORATION, a Washington
       corporation
10                    Defendants.
11

12
            Costs in the above-entitled cause are hereby taxed against Plaintiff IRONBURG
13
     INVENTIONS LTD., and on behalf of Defendant(s) VALVE CORPORATION, in the amount
14
     of $46,744.01, comprised of the following:
15

16       Deponent or Fee Type                Cost          Cost Disallowed        Cost Allowed
                                           Requested
17    Fees for service of summons           $410.00               -0                 $410.00
      and subpoena
18    Fees for printed or                  $41,799.31             -0                $41,799.31
      electronically recorded
19    transcripts necessarily
      obtained for use in the case
20    Fees for Witnesses                    $176.84               -0                 $176.84

21    Fees for Exemplification and         $4,357.86              -0                $4,357.86
      the costs of making copies of
22    any materials where the
      copies are necessarily
23    obtained for use in the case


     TAXATION OF COSTS -1
              Case 2:17-cv-01182-TSZ Document 492 Filed 09/15/21 Page 2 of 2




 1
     Totals                          Costs           Costs Disallowed     Costs Allowed
 2                                 Requested
                                                           $0               $46,744.01
 3                                 $46,744.01

 4

 5
          Entered this   15th   day of September, 2021
 6

 7
                                          Ravi Subramanian, Clerk
 8                                        U. S. District Court

 9
                                          By: s/ PATRICK SHERWOOD
10                                          Patrick Sherwood, Deputy in Charge
11

12

13

14

15

16

17

18

19

20

21

22

23



     TAXATION OF COSTS -2
